Title: From George Washington to Colonel George Baylor, 25 August 1777
From: Washington, George
To: Baylor, George



Dear Baylor.
Wilmington [Del.] August 25th 1777

I received your Letter of the 18th by this days post. I have never doubted of your assiduity and industry to raise your Regiment, and am but too well satisfied of the difficulties you have met with. I wish you to come on, with Such Men as you have ready, and that you will leave proper Officers to recruit the Troop you mention to be deficient, and also the Remainder of the Regiment, if you think there is a probability of doing it.
The Fleet are laying in Elk River, and by an Express received this Evening, the Troops were landing on the West side this Morning. As matters are thus circumstanced, I think, the upper Road should be your Route. I am Dr Baylor Yr Most Obedt Servt

Go: Washington

